IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1605
                             Filed November 25, 2015

IN THE INTEREST OF W.S.,
      Minor Child,

J.S., Mother,
       Appellant.
________________________________________________________________

         Appeal from the Iowa District Court for Woodbury County, Julie A.

Schumacher, District Associate Judge.



         A mother appeals the termination of her paternal rights. AFFIRMED.



         Nicole J. Augustine of Elizabeth A. Rosenbaum, P.C., Sioux City, for

appellant.

         Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and

Kathryn Lang, Assistant Attorneys General, for appellee.

         Mercedes S. Ivener, Sioux City, attorney and guardian ad litem for minor

child.



         Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                              2



BOWER, Judge.

          A mother appeals1 the termination of her parental rights to a child,

claiming the court should have continued the hearing and placement for six

months and provided her with additional services, termination is not in the child’s

best interests, termination is not appropriate as the child has been placed with a

relative, and termination would be detrimental to the child due to the closeness of

the parent-child relationship. We affirm the juvenile court’s order.

          We review de novo proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well established and need not be

repeated herein. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). The juvenile

court issued a thorough and well-reasoned ruling terminating the mother’s

parental rights, and we adopt the findings of fact and conclusions of law in the

juvenile court’s order as our own.

          The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code sections 232.116(1)(b) and (d) (2013). On appeal, the mother does not

challenge the termination under these grounds. Instead, the mother asks for

more time and services to help her work toward reunification and claims

termination is not in the child’s best interests.           She claims she needs the

additional time to continue making steps in remedying the problems that led to

the child’s removal. On this issue, the juvenile court noted:




1
    The child’s father’s parental rights were terminated and he does not appeal.
                                         3



               While [the mother] requests an additional six months, the
       Court’s careful review of the entire record in this case, stemming
       from substance abuse usage from age 13 and 14 to the present,
       acknowledgement of almost daily methamphetamine use from May
       2014 to November 2014, failure to maintain contact with [W.S.],
       failure to address any domestic abuse issues, failure to participate
       in substance abuse treatment, failure to be involved in these Court
       proceedings, failure to participate in reunification services, and
       failure to maintain stable housing or employment, leads the Court to
       make a finding that [W.S.] could not be placed in the custody of his
       mother now or at any time in the reasonably near future. The
       circumstances that existed at the time of [W.S.]’s adjudication
       continue to exist. In spite of all evidence to the contrary, the mother
       insisted during her testimony at today's hearing, that there has
       been no history of domestic violence between her and the putative
       father. . . . No steps have been taken to either acknowledge or
       address that danger to herself and her young children.
               [W.S.] has been out of his mother’s custody for
       approximately 15 months. [The mother] made no efforts toward
       reunification until after the Termination of Parental Rights Petition
       was filed. It is too little, too late. [The mother] made a conscious
       decision to have no contact with her son or provide for his financial,
       physical or emotional needs. [The mother]’s whereabouts were
       largely unknown throughout the course of these proceedings.
       [W.S.] has been abandoned by his mother . . . .

       We agree with the juvenile court’s reasoning. A parent does not have an

unlimited amount of time to correct her deficiencies. In re H.L.B.R., 567 N.W.2d

675, 677 (Iowa Ct. App. 1997). The child needs a responsible parent now, and

can no longer wait for his mother, especially at his young age. In re D.W., 791

N.W.2d 703, 707 (Iowa 2010). We find termination is in the best interests of

W.S.

       The mother claims termination is not in the child’s best interests pursuant

to Iowa Code section 232.116(2), we should grant an exception to the

termination pursuant to Iowa Code section 232.116(3) due to the fact the child
                                         4



resides with a relative, and due to the close parent-child relationship. On these

points the juvenile court reasoned:

              [W.S.] is currently placed with his maternal grandparents.
       He has done well in the placement. He has made great strides in
       his speech and communication. He is reported to be a “joy” by the
       maternal grandparents. However, the maternal grandparents have
       made a decision not to request consideration for placement as an
       adoptive home. [The father]’s mother . . . has expressed an
       interest in being an adoptive placement for [W.S.]. [W.S.] is familiar
       with his putative paternal grandmother. Further, it appears that if
       [the paternal grandmother] is chosen as the adoptive home, she will
       ensure continuation of the relationship between [W.S.] and his
       maternal grandparents. Further, it is likely that [the mother] would
       remain a part of [W.S.]’s life if placed in that home, subject to
       protection as provided by the placement. [W.S.] is adoptable and is
       only two years old.
              ....
              The Court is to give primary consideration to the safety, best
       placement option for furthering the long-term nurturing and growth
       of the child, and to the physical, mental, and emotional condition
       and needs of the child. This Court finds that it would be in the best
       interests of [W.S.] to terminate the parent-child relationships so that
       he will have the opportunity to grow and mature in a safe, healthy
       and stimulating environment.

       Based on our de novo review of the record, we agree with the juvenile

court and find allowing the mother to retain her parental rights due the child’s

placement with relatives and a close parent-child relationship would be contrary

to his best interests.

       We affirm the juvenile court’s order terminating the mother's parental

rights without further opinion. See Iowa Ct. R. 21.26(1)(a)-(e).

       AFFIRMED.